Citation Nr: 1417143	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-38 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for right knee disability, to include as secondary to service-connected left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1999 to February 2007.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

When this claim was before the Board in June 2012 and December 2013, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted. 

The Veteran seeks entitlement to service connection for a right knee disability, which she asserts is secondary to her service-connected left knee patellofemoral syndrome.  
 
The Veteran's service treatment records (STRs) are negative for evidence of a right knee disorder.  

During a November 2007 VA examination, the Veteran reported a history of an in-service injury of her left knee from a fall on a boat deck.  She also reportedly blew out her knee(s) carrying five gallon containers to the boat deck.  The examiner diagnosed bilateral knee strain, with evidence of tenderness and guarding of movement on the right knee, and did not provide an opinion concerning its etiology.

In a February 2012 VA-contracted examination, the Veteran reported that her right knee disturbed her while sleeping during service.  The VA-contracted examiner confirmed a diagnosis of right knee strain and opined that it was less likely than not that the right knee strain was incurred in or caused by an in-service injury, event, or illness or was proximately due to the Veteran's service-connected left knee patellofemoral syndrome.  The VA-contracted examiner explained there was, "no evidence to establish recurrence or chronicity of left knee pathology such that [the] veteran has to compensate and use more her right knee for her left knee."

In June 2012, the Board remanded the claim for a medical opinion on whether the Veteran's right knee strain was directly caused by her service.  According to a March 2013 VA examination report, a VA examiner reviewed the Veteran's claims file and service treatment records (STRs) and determined that the Veteran's right knee disorder was not directly related to military service.  The March 2013 VA examiner's negative opinion was based on the Veteran's report that onset of her right knee pain was about 2 years prior, in 2011, and developed after compensating for prolonged left knee pain.  The examiner also noted that the STRs did not show evidence of a right knee disorder.  

In December 2013, the Board again remanded this matter in order for the Veteran to undergo another examination to determine whether a right knee disability was etiologically related to the Veteran's active service or was caused or permanently worsened by her service-connected left knee disability.  Specifically, the Board requested that the examiner provide an opinion for all right knee disorders present during the period of the claim, to include right knee strain.  

A February 2014 VA examination report reflects that the VA examiner determined the Veteran had no diagnosis for a right knee disorder but experienced flare-ups of pain in her right knee that were not present during her examination.  The VA examiner reviewed results of diagnostic tests and gave an impression of a normal right knee, with functional impact including decreased mobility and trouble with stairs due to pain.  The VA examiner determined that there was no current diagnosis other than complaints of right knee pain, X-ray testing was normal, and a 2006 service treatment record shows that no orthopedic issues were found, such that the Veteran's claimed right knee disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

After reviewing the February 2014 VA examination report, the Board has determined that the originating agency did not substantially comply with the December 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the December 2013 VA medical opinion to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the conclusions reached by the December 2013 VA examiner do not address the requested inquiries.  The December 2013 VA examiner failed to provide an opinion on all right knee disorders present during the pendency of the claim, to include November 2007 and February 2012 diagnoses of a right knee strain.  The Board notes that the Veteran has a current disability for purposes of VA compensation when the disability is present at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Further, the VA examiner failed to provide an opinion with adequate supporting rationale as to whether the Veteran's right knee disorder, to include right knee strain, was caused or aggravated (permanently worsened) by the Veteran's service-connected left knee patellofemoral syndrome. 

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all right knee disorders present during the period of the claim.  The examiner is directed to specifically provide an opinion and detailed rationale, as outlined below, for the November 2007 and February 2012 diagnoses of a right knee strain. 

All pertinent evidence in the electronic files should be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion regarding each right knee disorder present during the period of the claim, to include right knee strain, as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

In addition, with respect to each such disorder, to include right knee strain, the examiner should provide an opinion regarding whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected left knee disability.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


